Citation Nr: 0210297	
Decision Date: 08/22/02    Archive Date: 08/29/02

DOCKET NO.  97-26 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back disorder claimed 
as a residual of spinal tap and cyst removal.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Grace Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from November 1959 to 
September 1961 and again from January 1962 to August 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision issued 
by the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In March 2000, the veteran presented testimony at a 
videoconference Board hearing before the undersigned Board 
member.  38 U.S.C.A. § 7107(e) (West Supp. 2001).  A 
transcript of the hearing is of record.  

The case was remanded in November 2000, for further 
development.  

In July 2002, the veteran's representative raised the issue 
of entitlement to service connection for a surgical scar of 
the back.  This issue is not presently before the Board and 
is not inextricably intertwined with the issue on appeal.  
See Harris v. Derwinski, 1 Vet App. 180 (1991).  It is 
referred to the RO for appropriate action.  

This case is now ready for appellate review.  


FINDING OF FACT

Since service, the veteran does not have a back disorder that 
is a residual of spinal tap and cyst removal during service.



CONCLUSION OF LAW

A back disorder, claimed as a residual of spinal tap and cyst 
removal was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2001); 38 C.F.R. 
§§ 3.303(2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The veteran wants to establish service connection for a back 
disorder claimed as a residual of a spinal tap and cyst 
removal.  The veteran claims this alleged disorder occurred 
as a result of inservice incurrence.  

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by military service.  38 U.S.C.A. §§ 1110, 
1131.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  

Service medical records show that the veteran underwent 
surgery in service for pilonidal cyst removal in March 1962.  
The marsupialization of the pilonidal sinus occurred under 
local anesthesia. The postoperative course was benign, 
sutures were removed on the sixth postoperative day, and the 
wound granulated slowly.  He was discharged in April 1962.  
Of import in this case is that the veteran's service medical 
records were presumably destroyed in a July 1973 fire at the 
National Personnel Records Center (NPRC).  Service medical 
records that showed that the veteran underwent surgery for 
pilonidal cyst removal were obtained through a search which 
eventually located his clinical records which were found 
intact.  However, no separation examination records were 
located with these files.  

After service, the first records indicating a back disorder 
of any type was in July 1997.  These records show that the 
veteran was treated for back pain that was getting worse.  
There was an indication that the veteran had surgery in the 
1960's for a pilonidal cyst removal with spinal tap 
anesthesia.  The medical assessment was back spasm.  
Additional VA records associated with the claims folder were 
mostly unrelated to any back complaints.  He did note during 
a VA examination in March 2000, that he had a cyst removed in 
1962 and had severe back pain.  

In March 2000, the veteran testified at a video conference 
hearing before the undersigned.  He related that he underwent 
surgery for cyst removal in April 1962 and has had a back 
problem for many years.  He stated that his back problems 
include pain and tightness of the tailbone where he had a 
spinal tap.  After the surgery, he related that he was unable 
to perform his duties because of back pain and he was given 
an honorable discharge for the convenience of the Government.  
All of these back problems occurred during his second period 
of service as he related that he had not problems with his 
back during his first tour of duty.  He testified that he 
presently has the same tightness and pain in the tailbone; 
has not had any other injury during or after service; the 
pain has gotten worse over the years; he does not remember if 
he underwent a separation examination; and treatment by VA in 
the 1990's consisted of Salsalate and physical therapy.  

Pursuant to the Board's November 2000 remand, the veteran 
underwent a VA examination in March 2001.  The veteran 
continued to complain of tightness of the back over the area 
where he was given a spinal tap, that has gotten worse over 
the years.  The physical examination revealed some tenderness 
on deep palpation over L2-L3 level, but the tenderness was 
not reproduced when percussing the posterior process of all 
vertebrae.  The veteran exhibited cautious, wide-based gait, 
but without a tendency to fall.  Muscle strengths, reflexes, 
and sensation were normal.  The impression was chronic low 
back pain due to spinal age-related degenerative changes, 
with no discernable relationship to spinal anesthesia.  The 
examiner indicated that it was his opinion that the veteran's 
pain was unrelated to past surgical procedures.  A 
December 2001 addendum was sought when the veteran's 
representative indicated that the examiner had not reviewed 
the veteran's service medical records indicating cyst removal 
because those records were not located until after the 
examination.  The examiner indicated in the addendum that his 
opinion had not changed and that there was no discernable 
relationship between the veteran's back pain and surgical 
procedure.  

The evidence of record shows no findings since service of a 
back disorder related to service.  Although the service 
medical records show that the veteran did have removal of a 
cyst in service and the records do show that he underwent 
local anesthesia, there is no evidence of record which 
associates the veteran's present chronic back pain to either 
the cyst removal or the anesthesia received in service.  The 
VA records only show that many years after service, the 
veteran gives a history of a back disorder related to the 
cyst removal and spinal anesthesia.  The only indication that 
the veteran has this claimed back disorder attributable to 
service is the veteran's own statements of such.  The veteran 
has submitted no medical or lay evidence to support his 
claim, and none of his assertions concerning the presence of 
the back disorder is supported by any medical evidence of 
record.  It is well established that lay persons cannot 
provide testimony when an expert opinion is required.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Moreover, the 
veteran underwent VA examination in March 2001, wherein the 
examiner specifically indicates that it is his opinion that 
the veteran's back pain is due to spinal age-related 
degenerative changes and unrelated to past surgical 
procedures.  The examiner reiterated this on a December 2001 
addendum to the March 2001 examination report.  Accordingly, 
service connection is not warranted to a back disorder 
claimed as a residual of spinal tap and cyst removal.  


II.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board has considered whether VA has met its duties under 
the VCAA, 38 U.S.C.A. §§ 5100 et. Seq. (2001), which became 
effective on November 9, 2000.  The VCAA redefines VA's duty 
to assist and enhances the duty to notify claimants about 
information and evidence necessary to substantiate a claim.  
The VCAA also eliminates the requirement that a claim be well 
grounded.  

The Board concludes that, in this case, VA has substantially 
complied with the duty to assist and the duty to notify 
provisions of the VCAA.  The veteran was informed of its 
provisions by a February 2002 supplemental statement of the 
case (SSOC).  The RO informed the veteran of what assistance 
VA would provide, time limits and who would manage his claim.  
Various notices and communications, also from the RO, such as 
the June 1997 statement of the case, and the February 2002 
SSOC, informed the veteran of the applicable laws and 
regulations needed to substantiate his claim. He submitted 
additional evidence on behalf of his claim.  The veteran had 
the opportunity to testify at a hearing regarding his claim.  
He provided personal hearing testimony before the undersigned 
by videoconference hearing in March 2000.  The Board 
therefore finds that VA has complied with all obligations to 
inform the veteran of the applicable laws and regulations and 
with all duties to assist the veteran in the development of 
the issue discussed above.  Thus, a remand for further 
technical compliance with the provisions of the VCAA is not 
necessary.  


ORDER

Service connection for a back disorder claimed as a residual 
of spinal tap and cyst removal, is denied.  




		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

